
	
		I
		111th CONGRESS
		1st Session
		H. R. 2640
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Ms. Sutton (for
			 herself, Mr. Dingell,
			 Mr. Markey of Massachusetts,
			 Mr. Barton of Texas,
			 Mr. Upton,
			 Mr. Inslee,
			 Mr. Stupak,
			 Mr. Braley of Iowa,
			 Mrs. Miller of Michigan,
			 Mrs. Capps,
			 Mr. Blunt,
			 Mr. Doyle,
			 Mr. Terry,
			 Mr. Welch,
			 Mr. Whitfield,
			 Mrs. Christensen,
			 Mr. Rogers of Michigan,
			 Mr. Donnelly of Indiana,
			 Mrs. Emerson,
			 Mr. Arcuri,
			 Mrs. Biggert,
			 Mr. Wilson of Ohio,
			 Mr. Castle,
			 Mr. Sarbanes,
			 Mr. Camp, Ms. Baldwin, Mr.
			 McCotter, Mr. Carnahan,
			 Mr. Yarmuth,
			 Mr. Courtney,
			 Mr. Blumenauer,
			 Mr. Hall of New York,
			 Mr. Manzullo,
			 Ms. Kilpatrick of Michigan,
			 Mr. Schauer,
			 Ms. Fudge,
			 Mr. Hare, Mr. Shuler, Mr.
			 Connolly of Virginia, Mr.
			 Maffei, Ms. Moore of
			 Wisconsin, Mr. Levin,
			 Mr. Conyers,
			 Mr. Hastings of Florida,
			 Mr. Loebsack,
			 Ms. Kosmas,
			 Mr. Walden,
			 Mr. Hill, Mr. Ryan of Ohio, Mr. Peters, Mr.
			 Kildee, Mr. LaTourette,
			 Ms. DeGette,
			 Mr. Boccieri, and
			 Ms. Kaptur) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To accelerate motor fuel savings nationwide and provide
		  incentives to registered owners of high polluting automobiles to replace such
		  automobiles with new fuel efficient and less polluting
		  automobiles.
	
	
		1.Short titleThis Act may be cited as the
			 Consumer Assistance to Recycle and
			 Save Act.
		2.Temporary Vehicle
			 Trade-in Program
			(a)EstablishmentThere is established in the National
			 Highway Traffic Safety Administration a program to be known as the Cash
			 for Clunkers Temporary Vehicle Trade-in Program through which the
			 Secretary, in accordance with this section and the regulations promulgated
			 under subsection (e), shall—
				(1)authorize the issuance of an electronic
			 voucher, subject to the specifications set forth in subsection (c), to offset
			 the purchase price or lease price for a qualifying lease of a new fuel
			 efficient automobile upon the surrender of an eligible trade-in vehicle to a
			 dealer participating in the Program;
				(2)certify dealers for participation in the
			 Program and require that all certified dealers—
					(A)accept vouchers as
			 provided in this section as partial payment or down payment for the purchase or
			 qualifying lease of any new fuel efficient automobile offered for sale or lease
			 by that dealer; and
					(B)in accordance with
			 subsection (c)(2), dispose of each eligible trade-in vehicle surrendered to the
			 dealer under the Program;
					(3)in consultation
			 with the Secretary of the Treasury, make payments to dealers for vouchers
			 accepted by such dealers prior to April 1, 2010, in accordance with the
			 regulations issued under subsection (d);
				(4)in consultation with the Secretary of the
			 Treasury, provide for the payment of rebates to persons who qualify for a
			 rebate under subsection (c)(3); and
				(5)in consultation
			 with the Secretary of Treasury and the Inspector General of the Department of
			 Transportation, establish and provide for the enforcement of measures to
			 prevent and penalize fraud under the Program.
				(b)Qualifications
			 for and value of vouchersA
			 voucher issued under the Program shall have a value that may be applied to
			 offset the purchase price or lease price for a qualifying lease of a new fuel
			 efficient automobile as follows:
				(1)$3,500
			 valueThe voucher may be used
			 to offset the purchase price or lease price of the new fuel efficient
			 automobile by $3,500 if—
					(A)the new fuel efficient automobile is a
			 passenger automobile and the combined fuel economy value of such automobile is
			 at least 4 miles per gallon higher than the combined fuel economy value of the
			 eligible trade-in vehicle;
					(B)the new fuel
			 efficient automobile is a category 1 truck and the combined fuel economy value
			 of such truck is at least 2 miles per gallon higher than the combined fuel
			 economy value of the eligible trade-in vehicle;
					(C)the new fuel efficient automobile is a
			 category 2 truck that has a combined fuel economy value of at least 15 miles
			 per gallon and—
						(i)the eligible trade-in vehicle is a category
			 2 truck and the combined fuel economy value of the new fuel efficient
			 automobile is at least 1 mile per gallon higher than the combined fuel economy
			 value of the eligible trade-in vehicle; or
						(ii)the eligible trade-in vehicle is a category
			 3 truck of model year 2001 or earlier; or
						(D)the new fuel efficient automobile is a
			 category 3 truck and the eligible trade-in vehicle is a category 3 truck of
			 model year of 2001 or earlier and is of similar size or larger than the new
			 fuel efficient automobile as determined in a manner prescribed by the
			 Secretary.
					(2)$4,500
			 valueThe voucher may be used to offset the purchase price or
			 lease price of the new fuel efficient automobile by $4,500 if—
					(A)the new fuel
			 efficient automobile is a passenger automobile and the combined fuel economy
			 value of such automobile is at least 10 miles per gallon higher than the
			 combined fuel economy value of the eligible trade-in vehicle;
					(B)the new fuel
			 efficient automobile is a category 1 truck and the combined fuel economy value
			 of such truck is at least 5 miles per gallon higher than the combined fuel
			 economy value of the eligible trade-in vehicle; or
					(C)the new fuel efficient automobile is a
			 category 2 truck that has a combined fuel economy value of at least 15 miles
			 per gallon and the combined fuel economy value of such truck is 2 miles per
			 gallon higher than the combined fuel economy value of the eligible trade-in
			 vehicle and the eligible trade-in vehicle is a category 2 truck.
					(c)Program
			 specifications
				(1)Limitations
					(A)General period
			 of eligibilityA voucher issued under the Program shall be used
			 only for the purchase or qualifying lease of new fuel efficient automobiles
			 that occur between March 30, 2009 and March 31, 2010.
					(B)Number of
			 vouchers per person and per trade-in vehicleNot more than 1
			 voucher may be issued for a single person and not more than 1 voucher may be
			 issued for the joint registered owners of a single eligible trade-in
			 vehicle.
					(C)No combination
			 of vouchersOnly 1 voucher issued under the Program may be
			 applied toward the purchase or qualifying lease of a single new fuel efficient
			 automobile.
					(D)Cap on funds for
			 category 3 trucksNot more
			 than 7.5 percent of the total funds made available for the Program shall be
			 used for vouchers for the purchase or qualifying lease of category 3 trucks.
					(E)Combination with
			 other incentives permittedThe availability or use of a Federal,
			 State, or local incentive or a State-issued voucher for the purchase or lease
			 of a new fuel efficient automobile shall not limit the value or issuance of a
			 voucher under the Program to any person otherwise eligible to receive such a
			 voucher.
					(F)No additional
			 feesA dealer participating
			 in the program may not charge a person purchasing or leasing a new fuel
			 efficient automobile any additional fees associated with the use of a voucher
			 under the Program.
					(G)Number and
			 amountThe total number and value of vouchers issued under the
			 Program may not exceed the amounts appropriated for such purpose.
					(2)Disposition of
			 eligible trade-in vehicles
					(A)In
			 generalFor each eligible
			 trade-in vehicle, the title of which is transferred to a dealer under the
			 Program, the dealer shall certify to the Secretary, in such manner as the
			 Secretary shall prescribe by rule, that the vehicle, including the engine and
			 drive train—
						(i)will be crushed or shredded within such
			 period and in such manner as the Secretary prescribes, or will be transferred
			 to an entity that will ensure that the vehicle will be crushed or shredded
			 within such period and in such manner as the Secretary prescribes; and
						(ii)has not been, and will not be, sold,
			 leased, exchanged, or otherwise disposed of for use as an automobile in the
			 United States or in any other country, or has been or will be transferred, in
			 such manner as the Secretary prescribes, to an entity that will ensure that the
			 vehicle has not been, and will not be, sold, leased, exchanged, or otherwise
			 disposed of for use as an automobile in the United States or in any other
			 country.
						(B)Savings
			 provisionNothing in subparagraph (A) may be construed to
			 preclude a person who dismantles or disposes of the vehicle from—
						(i)selling any parts
			 of the disposed vehicle other than the engine block and drive train (unless the
			 engine or drive train has been crushed or shredded); or
						(ii)retaining the
			 proceeds from such sale.
						(C)CoordinationThe Secretary shall coordinate with the
			 Attorney General to ensure that the National Motor Vehicle Title Information
			 System and other publicly accessible and commercially available systems are
			 appropriately updated to reflect the crushing or shredding of vehicles under
			 this section and appropriate re-classification of the vehicles’ titles.
					(3)Eligible
			 purchases or leases prior to date of enactmentA person who
			 purchased or leased a new fuel efficient vehicle after March 30, 2009, and
			 before the date of enactment of this section is eligible for a cash rebate
			 equivalent to the amounts described in subsection (b)(1) if the person provides
			 proof satisfactory to the Secretary that—
					(A)the person was the
			 registered owner of an eligible trade-in vehicle; and
					(B)such vehicle has
			 been disposed of in accordance with clauses (i) and (ii) of paragraph
			 (2)(A).
					(d)RegulationsNotwithstanding the requirements of section
			 553 of title 5, United States Code, the Secretary shall promulgate final
			 regulations to implement the Program not later than 30 days after the date of
			 the enactment of this section. Such regulations shall—
				(1)provide for a means of certifying dealers
			 for participation in the program;
				(2)establish procedures for the reimbursement
			 of dealers participating in the Program to be made through electronic transfer
			 of funds for both the amount of the vouchers and any reasonable administrative
			 costs incurred by the dealer as soon as practicable but no longer than 10 days
			 after the submission of a voucher for the new fuel efficient automobile to the
			 Secretary;
				(3)prohibit a dealer
			 from using the voucher to offset any other rebate or discount offered by that
			 dealer or the manufacturer of the new fuel efficient automobile;
				(4)require dealers to
			 disclose to the person trading in an eligible trade-in vehicle the best
			 estimate of the scrappage value of such vehicle and to permit the dealer to
			 retain $50 of any amounts paid to the dealer for scrappage of the automobile as
			 payment for any administrative costs to the dealer associated with
			 participation in the Program;
				(5)establish a
			 process by which persons who qualify for a rebate under subsection (c)(3) may
			 apply for such rebate;
				(6)consistent with subsection (c)(2),
			 establish requirements and procedures for the disposal of eligible trade-in
			 vehicles and provide such information as may be necessary to entities engaged
			 in such disposal to ensure that such vehicles are disposed of in accordance
			 with such requirements and procedures, including—
					(A)requirements for
			 the removal and appropriate disposition of refrigerants, antifreeze, lead
			 products, mercury switches, and such other toxic or hazardous vehicle
			 components prior to the crushing or shredding of an eligible trade-in vehicle,
			 in accordance with rules established by the Secretary in consultation with the
			 Administrator of the Environmental Protection Agency, and in accordance with
			 other applicable Federal or State requirements; and
					(B)a mechanism for
			 dealers to certify to the Secretary that eligible trade-in vehicles are
			 disposed of, or transferred to an entity that will ensure that the vehicle is
			 disposed of, in accordance with such requirements and procedures and to submit
			 the vehicle identification numbers of the vehicles disposed of and the new fuel
			 efficient automobile purchased with each voucher;
					(7)consistent with subsection (c)(2),
			 establish requirements and procedures for the disposal of eligible trade-in
			 vehicles and provide such information as may be necessary to entities engaged
			 in such disposal to ensure that such vehicles are disposed of in accordance
			 with such requirements and procedures; and
				(8)provide for the enforcement of the
			 penalties described in subsection (e).
				(e)Anti-fraud
			 provisions
				(1)ViolationIt shall be unlawful for any person to
			 violate any provision under this section or any regulations issued pursuant to
			 subsection (d).
				(2)PenaltiesAny person who commits a violation
			 described in paragraph (1) shall be liable to the United States Government for
			 a civil penalty of not more than $25,000 for each violation.
				(f)Information to
			 consumers and dealersNot later than 30 days after the date of
			 enactment of this section, and promptly upon the update of any relevant
			 information, the Secretary shall make available on an Internet website and
			 through other means determined by the Secretary information about the Program,
			 including—
				(1)how to determine
			 if a vehicle is an eligible trade-in vehicle;
				(2)how to participate
			 in the Program, including how to determine participating dealers;
				(3)a
			 comprehensive list, by make and model, of new fuel efficient automobiles
			 meeting the requirements of the Program.
				Once such
			 information is available, the Secretary shall conduct a public awareness
			 campaign to inform consumers about the Program and where to obtain additional
			 information.(g)Recordkeeping
			 and report
				(1)DatabaseThe Secretary shall maintain a database of
			 the vehicle identification numbers of all new fuel efficient vehicles purchased
			 or leased and all eligible trade-in vehicles disposed of under the
			 Program.
				(2)ReportNot
			 later than June 30, 2010, the Secretary shall submit a report to the Committee
			 on Energy and Commerce of the House of Representatives and the Committee on
			 Commerce of the Senate describing the efficacy of the Program,
			 including—
					(A)a description of program results,
			 including—
						(i)the total number and amount of vouchers
			 issued for purchase or lease of new fuel efficient automobiles by manufacturer
			 (including aggregate information concerning the make, model, model year) and
			 category of automobile;
						(ii)aggregate
			 information regarding the make, model, model year, and manufacturing location
			 of vehicles traded in under the Program; and
						(iii)the location of
			 sale or lease;
						(B)an estimate of the
			 overall increase in fuel efficiency in terms of miles per gallon, total annual
			 oil savings, and total annual greenhouse gas reductions, as a result of the
			 Program; and
					(C)an estimate of the overall economic and
			 employment effects of the Program.
					(h)Treatment of
			 payment
				(1)For Federal and
			 State programsA voucher under this Act or any payment made for
			 such a voucher pursuant to subsection (a)(3) shall not be considered income and
			 shall not be considered as a resource for the month of receipt and the
			 following 12 months, for purposes of determining the eligibility of the
			 recipient (or the recipient’s spouse or other family or household members) for
			 benefits or assistance, or the amount or extent of benefits or assistance,
			 under any Federal or State program.
				(2)For purposes of
			 taxationA voucher under this
			 Act or any payment made for such a voucher pursuant to subsection (a)(3) shall
			 not be considered as gross income for purposes of the Internal Revenue Code of
			 1986.
				(i)DefinitionsAs used in this section—
				(1)the term
			 passenger automobile means a passenger automobile, as defined in
			 section 32901(a)(18) of title 49, United States Code, that has a combined fuel
			 economy value of at least 22 miles per gallon;
				(2)the term category 1 truck
			 means a nonpassenger automobile, as defined in section 32901(a)(17) of title
			 49, United States Code, that has a combined fuel economy value of at least 18
			 miles per gallon, except that such term does not include a category 2
			 truck;
				(3)the term category 2 truck
			 means a large van or a large pickup, as categorized by the Secretary using the
			 method used by the Environmental Protection Agency and described in the report
			 entitled Light-Duty Automotive Technology and Fuel Economy Trends: 1975
			 through 2008;
				(4)the term category 3 truck
			 means a work truck, as defined in section 32901(a)(19) of title 49, United
			 States Code;
				(5)the term combined fuel economy
			 value means—
					(A)with respect to a
			 new fuel efficient automobile, the number, expressed in miles per gallon,
			 centered below the words Combined Fuel Economy on the label
			 required to be affixed or caused to be affixed on a new automobile pursuant to
			 subpart D of part 600 of title 40 Code of Federal Regulations;
					(B)with respect to an eligible trade-in
			 vehicle, the equivalent of the number described in subparagraph (A), and posted
			 under the words Estimated New EPA MPG and above the word
			 Combined for vehicles of model year 1984 through 2007, or posted
			 under the words New EPA MPG and above the word
			 Combined for vehicles of model year 2008 or later on the
			 fueleconomy.gov website of the Environmental Protection Agency for the make,
			 model, and year of such vehicle; or
					(C)with respect to an eligible trade-in
			 vehicle manufactured between model years 1978 through 1984, the equivalent of
			 the number described in subparagraph (A) as determined by the Secretary (and
			 posted on the website of the National Highway Traffic Safety Administration)
			 using data maintained by the Environmental Protection Agency for the make,
			 model, and year of such vehicle.
					(6)the term dealer means a person
			 licensed by a State who engages in the sale of new automobiles to ultimate
			 purchasers;
				(7)the term eligible trade-in
			 vehicle means an automobile or a work truck (as such terms are defined
			 in section 32901(a) of title 49, United States Code) that, at the time it is
			 presented for trade-in under this section—
					(A)is in drivable
			 condition; and
					(B)has been continuously insured consistent
			 with the applicable State law and registered to the same owner for a period of
			 not less than 1 year immediately prior to such trade-in; and
					(C)has a combined
			 fuel economy value of 18 miles per gallon or less;
					(8)the term new fuel efficient
			 automobile means an automobile described in paragraph (1), (2), (3), or
			 (4)—
					(A)the equitable or
			 legal title of which has not been transferred to any person other than the
			 ultimate purchaser;
					(B)that carries a
			 manufacturer’s suggested retail price of $45,000 or less;
					(C)that—
						(i)for new fuel efficient automobiles weighing
			 up to 8,500 pounds, is certified to applicable standards under section
			 86.1811–04 of title 40, Code of Federal Regulations; or
						(ii)for category 3 trucks, is certified to the
			 applicable vehicle or engine standards under section 86.1816–08, 86–007–11, or
			 86.008–10 of title 40, Code of Federal Regulations; and
						(D)that has the combined fuel economy value
			 of—
						(i)22
			 miles per gallon for a passenger automobile;
						(ii)18
			 miles per gallon for a category 1 truck; and
						(iii)15
			 miles per gallon for a category 2 truck;
						(9)the term Program means the
			 Cash for Clunkers Temporary Vehicle Trade-in Program established by this
			 section;
				(10)the term
			 qualifying lease means a lease of an automobile for a period of
			 not less than 5 years;
				(11)the term
			 scrappage value means the amount received by the dealer for a
			 vehicle upon transferring title of such vehicle to the person responsible for
			 ensuring the dismantling and destroying of the vehicle;
				(12)the term
			 Secretary means the Secretary of Transportation acting through the
			 National Highway Traffic Safety Administration;
				(13)the term
			 ultimate purchaser means, with respect to any new automobile, the
			 first person who in good faith purchases such automobile for purposes other
			 than resale; and
				(14)the term
			 vehicle identification number means the 17 character number used
			 by the automobile industry to identify individual automobiles.
				(j)Authorization of
			 AppropriationsThere is
			 authorized to be appropriated to the Secretary $4,000,000,000 to carry out this
			 Act.
			
